           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

NICK RYAN HENSLEY
ADC #149259                                                  PLAINTIFF

v.                       No. 5:19-cv-367-DPM

FLORIA WASHINGTON, Classification
Officer, Varner Unit; BRANDON
CARROLL, Major, Varner Unit;
and JAMES GIBSON, Warden, Varner Unit                      DEFENDANTS

                               ORDER
     Unopposed recommendation, Doc. 32, adopted.             FED.   R.   CIV.

P. 72(b) (1983 addition to advisory committee notes).         Motion for
summary judgment, Doc. 28, granted.       Hensley's complaint will be
dismissed without prejudice for failure to exhaust.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge

                                    If l/-e0f   ')..0A.O
